*788—Appeal from a judgment of the Supreme Court (Lamont, J.), entered May 19, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.Inasmuch as petitioner reappeared before the Board of Parole following the February 1999 parole release hearing that gave rise to this appeal and his request for parole was again denied, the instant appeal is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635). Petitioner has not raised an issue that this Court should review as an exception to the mootness doctrine (see, Matter of Diaz v Travis, 273 AD2d 568, lv denied 95 NY2d 764).Mercure, J. P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.